11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Victor Pineda
Appellant
Vs.                   No.
11-02-00040-CV B
Appeal from Harris County
Peter Kinh Tran
and Duong Thi Tran, as husband and wife
Appellees
 
Appellant
filed a notice of appeal but failed to pay the required filing fee.  On February 28, 2002, this court ordered
appellant to pay the $125 filing fee on or before March 15, 2002, and informed
appellant that failure to do so could result in the dismissal of the
appeal.  Appellant has not responded to
the February 28 order.
The
appeal is dismissed.  TEX.R.APP.P.
42.3(c).
 
PER CURIAM
 
March 28, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.